Citation Nr: 1425604	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-34 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus, type II, or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a November 2011 decision, the Board denied the claim for service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted the parties' Joint Motion to vacate the Board's decision and remanded the issue to the Board for action consistent with the terms of the Joint Motion.  The Board remanded the issue in December 2013 for further development, that development having been completed the issue is now ready for appellate review.


FINDING OF FACT

Hypertension was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service or to have been caused or aggravated as a result of a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service, is not secondary to a service-connected disability, and may not be presumed to have been incurred in or aggravated by service to include as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

April 2006 and July 2006 letters explained the evidence necessary to substantiate a claim for service connection.  The letters also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  As VCAA notice was completed prior to the initial AOJ adjudication of the claim for the issue of entitlement to service connection for hypertension, such notice was compliant with Pelegrini. 

In a December 2013 remand the Board directed that the Veteran be afforded a new VA examination to include an opinion with regard to direct service connection.  An examination, to include an etiological opinion was provided in January 2014.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).
VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records and reports of post-service medical treatment and reports of various VA examinations.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2013).

Merits of the Claim

The Veteran seeks service connection for hypertension that resulted from his military service to include exposure to herbicide, or alternatively as secondary to his service-connected diabetes mellitus, type II.  There is no competent, probative evidence linking his claimed disorder to military service or secondarily to his diabetes mellitus, type II, and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as hypertension, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened (aggravated) the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52,744 (Sept. 7, 2006).

VA regulations also provide that certain disorders, but not hypertension, associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.

Where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

In this case, service treatment records are negative for complaint, diagnosis, or treatment for hypertension.  Both the Veteran's January 1968 entrance examination and October 1970 exit examination revealed a normal clinical evaluation of the heart and vascular system.  Blood pressure readings in service were taken in January 1968 (100/56), July 1969 (130/80), and October 1970 (120/82).  Records show he served in the Republic of Vietnam from November 1968 to November 1969.

VA examination in April 2007 noted that the Veteran had been diagnosed with both diabetes mellitus, type II, and hypertension 15 months earlier.  The April 2007 report noted "[h]ypertension was reportedly diagnosed at the same time as diabetes mellitus" and was not secondary to diabetes mellitus.  It was noted hypertension did not exacerbate diabetes mellitus and that diabetes mellitus did not exacerbate hypertension in a patient with normal renal function.  A subsequent May 2008 addendum report also stated that there was no evidence that the Veteran's hypertension was connected to or exacerbated by his diabetes mellitus, type II.

In correspondence dated in July 2006, private examiner, Dr. J.E.T. noted the Veteran had borderline diabetes mellitus in November 2003 and had no previous diagnosis of hypertension prior to that date.  It was noted that subsequent to treatment for diabetes mellitus and hypercholesterolemia he developed "true hypertension" to the point of requiring treatment.  It was the opinion of Dr. J.E.T. that as the diagnosis of noninsulin-dependent diabetes mellitus and associated "weight problems" preceded the development of hypertension there can be a cause and effect relationship.  In a November 2007 statement Dr. J.E.T. stated his belief that the Veteran's hypertension and noninsulin-dependent diabetes mellitus "developed at the same time, but possibly on different time courses."  It was his opinion that these conditions had a definite causal connection to the Veteran's military service.

VA examination in August 2009 provided a diagnosis of essential hypertension.  It was the examiner's opinion that the disorder was not due to diabetes mellitus.  The medical rationale for the opinion was that there was no renal involvement at that point.

In the September 2013 Joint Motion for Remand, the Court stated that the November 2012 Board decision did not address whether the Veteran's claim for hypertension was directly related to his active duty service as required in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Even if a Veteran is found not to be entitled to service connection as due to a presumptive condition, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Id.

As a result, the Veteran was afforded a VA examination in January 2014.  After a review of the claims file and a thorough examination the examiner determined that the Veteran had well controlled hypertension that was diagnosed in 2006.  The examiner opined that no causal relationship existed between the Veteran's hypertension and Agent Orange exposure during active duty service, but rather his hypertension was more likely due to age related changes and obesity.  The examiner further noted that for diabetes mellitus, type II, to cause hypertension, there would likely be renal abnormalities noted and as there was no microalbuminuria or proteinuria on December 2013 lab work, the Veteran's hypertension was not due to his diabetes mellitus, type II. 

Based upon the evidence of record, the Board finds that hypertension was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service or to be causally related to a service-connected disability.  The Veteran is shown to have served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange which resulted in his type II diabetes mellitus; however, hypertension is not a presumptive disease associated with herbicide exposure in Vietnam and the persuasive medical evidence demonstrates that his essential hypertension was not causally related to Agent Orange exposure during active duty service.  The persuasive medical evidence stated that the Veteran's hypertension developed many years after service and was not a result of his diabetes mellitus, type II.

The April 2007, August 2009, and January 2014 VA opinions as to this matter are persuasive and based upon adequate rationale.  The January 2014 examiner addressed the issue of direct service connection as a result of exposure to herbicide and determined that there was no causal relationship between hypertension and exposure to herbicide during active duty service.  The VA examiner also noted that the Veteran was initially diagnosed with hypertension in 2006 at approximately the same time that he was diagnosed with diabetes mellitus, type II.  The examiners found that given the absence of any renal abnormalities, and the approximate simultaneous diagnoses of hypertension and diabetes mellitus, type II, indicated that the Veteran's hypertension is not a result of his service-connected diabetes mellitus, type II.  The examiner's opinion is shown to have been based upon the medical rationale that at that point there had been no renal involvement in the Veteran's diabetes mellitus.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to determine that his hypertension is etiologically related to herbicide exposure or secondarily to his service-connected diabetes mellitus, type II.  The possibility of a causal relationship between one disability and another or between the disorder and herbicide exposure requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical questions of whether his hypertension is related to his service-connected disability of diabetes mellitus, type II or herbicide exposure.  Moreover, as to the concept of continuity of symptomatology to establish a nexus to service in this case, the Board notes that the Veteran does not assert and the record does not reflect chronically high blood pressure in service or continuously since then.  

With regard to the private examiner's opinion, "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).  Although the Veteran's private treating physician, Dr. J.E.T., has stated his opinion, in essence, that the Veteran's noninsulin-dependent diabetes mellitus and "true hypertension" developed so closely in time that there was a cause and effect relationship, there is no evidence of renal involvement nor any discussion as to why such a relationship was believed to exist without indication of diabetes-induced renal disease.  The Board finds the opinions of Dr. J.E.T. warrant a lesser degree of probative weight.  Therefore, entitlement to service connection for hypertension is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for hypertension to include as secondary to diabetes mellitus, type II, or as due to herbicide exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


